Relator presents to this court an original application for habeas corpus contending that a judgment condemning him to serve nineteen years in the penitentiary for the offense of robbery with firearms is void because the sentence failed to follow the law relative to indeterminate sentences, and direct his imprisonment for not less than five nor more than nineteen years. This is an attempt to collaterally attack the judgment which we think is not void but subject to correction by direct proceeding in the trial court.
The writ is denied.
Writ denied.